MASTER PARTICIPATION AGREEMENT UNITED STATES DEPARTMENT OF EDUCATION JULY 25, 2008 PARTICIPATION INTERESTS IN ELIGIBLE LOANS MADE PURSUANT TO THE FEDERAL FAMILY EDUCATION LOAN PROGRAM TABLE OF CONTENTS Page Section 1. Terms 2 Section 2. Commitment to Lend Under the FFEL Program 3 Section 3. Definitions 3 Section 4. Delivery of Loans to Custodian; Purchase and Sale of Participation Interests 15 Section 5. Participation Certificates; Loan Schedule and Custodial Certifications 16 Section 6. Security Interest 18 Section 7. Subsequent Disbursements 19 Section 8. Reporting; Due Diligence 20 Section 9. Conditions Precedent 22 Section 10. Representations and Warranties of the Sponsor, the Eligible Lender Trustee and Custodian 24 Section 11. Collections; Distributions 32 Section 12. Servicing of Eligible Loans 33 Section 13. Enforcement of the Servicing Agreements 34 Section 14. Liability of the Sponsor and the Custodian; Indemnities 35 Section 15. Redemption; Put Option; Termination 36 Section 16. Sponsor Events of Default; Remedies 38 Section 17. Custodian Events of Default; Removal of Custodian 38 Section 18. Delegation of Duties by the Custodian 39 Section 19. Custodian Not to Resign 39 Section 20. Merger of the Custodian 39 Section 21. No Transfer of Participation Certificates or Participation Interests 40 Section 22. Fees and Expenses 40 Section 23. Tax Matters 40 Section 24. Set-off 41 Section 25. Survival of Covenants 42 Section 26. Communication and Notice Requirements 42 Section 27. Form of Instruments 43 Section 28. Amendment; Waiver 43 Section 29. Severability Clause 43 Section 30. Governing Law 43 Section 31. Exhibits 43 Section 32. General Interpretive Principles 43 Section 33. Reproduction of Documents 44 Section 34. Further Agreements 44 Section 35. Other Department Program 44 Section 36. Adoption 44 Section 37. Integration 45 - i - EXHIBITS Exhibit AFORM OF ADOPTION AGREEMENT Exhibit B FORM OF PARTICIPATION PURCHASE REQUEST Exhibit C FORM OF CLASS A PARTICIPATION CERTIFICATE Exhibit D FORM OF CLASS B PARTICIPATION CERTIFICATE Exhibit E FORM OF OFFICER’S CERTIFICATE Exhibit F FORM OF OPINION OF COUNSEL TO THE SPONSOR Exhibit G FORM OF SECURITY RELEASE CERTIFICATION Exhibit H FORM OF NOTICE OF INTENT TO PARTICIPATE - ii - MASTER PARTICIPATION AGREEMENT This is a Master Participation Agreement, dated as of July 25, 2008 (“Master Participation Agreement”), among the United States Department of Education (“Department”),an individual Eligible Lender or the holder of beneficial interests in Loans (such entity,“Sponsor”), and if the latter, the related Eligible Lender Trustee, each made party to this Master Participation Agreement by executing an Adoption Agreement in the form attached hereto as Exhibit A (“Adoption Agreement”), and the Sponsor’s Custodian made party to this Master Participation Agreement by executing the Adoption Agreement (“Custodian”). WHEREAS, pursuant to Section 459A of the Higher Education Act of 1965, as amended by the
